 
EXHIBIT 10.1
 
NOVATION AGREEMENT


This Novation Agreement (this "Novation") is made and entered into this 18th day
of April, 2011 (the “Effective Date”), by and between the persons identified in
the signature pages of this Novation as the stockholders (each a “Licensor” and
together the "Licensors") of Boreas Research Corporation ("Boreas"), a Florida
corporation, whose principal office is located at 1551 Second Street, Suite 500,
Sarasota FL 34236, and First National Energy Corporation (“Licensee”), a Nevada
corporation, whose principal office is located at Second Street, Sarasota FL
34236. Licensor and Licensee are sometimes referred to individually as a “Party”
or collectively as the “the Parties.”


RECITALS


WHEREAS, Boreas and Licensee made and entered into that certain Technology
License and Stock Purchase Agreement (“License Agreement”), dated as of the 21st
day of April, 2009, pursuant to which Licensee has issued, as consideration for
the license issued thereunder, Ninety-eight Million, Nine Hundred
Fifteen Thousand (98,915,000) new restricted and unregistered common shares of
Licensee (the "Shares"); and


WHEREAS, pursuant to the License Agreement, Boreas elected by entering into a
First Amendment of Technology license and Stock Purchase Agreement (the
“Agreement”) to cause the Shares to be issued, ratably, to the Licensors and not
to Boreas at the Closing and agreed to reduce the number of new restricted and
unregistered shares of the Licensee to be issued at the closing from 98,915,000
to 98,800,000 (as defined in the Original Agreement); and


WHEREAS, the structure of the transaction which was the subject of the Original
Agreement has been viewed unfavorably by the regulators as possibly constituting
a reverse recapitalization by Boreas; and


WHEREAS, the Licensee and the Licensors now wish to revise the Original
Agreement, as hereinafter provided, to substitute the Licensors for Boreas under
the Original Agreement.


NOW, THEREFORE, IT IS AGREED:


1.  Novation by Substitution of Licensors.


a.  The Licensors under this Novation, being all of the stockholders of Boreas,
are hereby substituted for Boreas under the Original Agreement.


b.  Each of the Licensors hereby acknowledges that the Licensors have
collectively negotiated and received from Boreas a license from Boreas identical
in scope and terms to the License granted by Boreas under the Original
Agreement, which new license is hereby granted to the Licensee in consideration
of the Shares issued to the Licensees under the Original Agreement.


c.  Each of the Licensors hereby agrees to undertake each of the obligations of
Boreas originally imposed upon Boreas under the Original Agreement.


d.  The Licensee agrees to a rescission of the License received by it under the
Original Agreement and agrees to accept, in substitution therefor, a like
license from the Licensors, and to accept the Licensors as the issuers of the
substitute license, all with an effective date of April 21, 2009.


2.  Affirmation of Original Agreement.  Except as amended hereby, the Original
Agreement remains in full force and effect.


 
 

--------------------------------------------------------------------------------

 
  
     IN WITNESS WHEREOF, the Parties have executed this Novation Agreement
effective as of the day and year written above.



“Licensors” 
All Stockholders of Boreas Research Corporation,
by Lubi Investments Inc., as Attorney-in-Fact
         
 
By:
/s/ Frank Cavicchia       Name: Frank Cavicchia       Title: President and
C.E.O.          

                                                               


“Licensee”   First National Energy Corporation          
 
By:
/s/ Gregory Sheller       Name: Gregory Sheller       Title: Presiden          
